Title: Elizabeth Smith Shaw to Abigail Adams, 4 January 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail



My Dear Sister
Haverhill Janury. 3 4th. 1784

I received Yours, last Friday just as We were siting down to dinner, favoured by Mr. Ludden. We mortified our bodily appetite for a few moments, for the sake of gratifying our mental—and I assure you we found it an agreeable Repast, notwithstanding it informed us of your Reheumatism for which we are sorry, Tommy and I more espicially. I confess it was not written in the spirit, and humour of a Person, exercised with such excruciating Pain, and I cannot account for the vivacity, and chearful Air, which runs through the whole Letter, only from some external Object acting more powerfully upon the Mind; some pleasing Circumstance, some fortunate Occurence had taken place, that exhilerated your Spirits. Tell me, am I not right? Tell me, that I may rejoice with you, and be happy too; for it does not suit my Constitution in the lest to grieve. I am really hurt for Cousin Betsy Hunt. Poor Girl, been sick too. The Laodicean Lover came in a little while after I had received the intelligence. I would he were cold, or——. However, I was determined to try his feelings and if possible put him in a Barrel stuck with nails, and roll him down Hill. I very formaly asked him, if he had heard from Boston Yesterday, or to Day—looked solemn, made a pause. Mr. Shaw motioned my going into another room and leting him know what I had heard there, but after I had fixed his attention, and I hope, harrassed him sufficiently, I gently told him, that Cousin Betsy had been very sick, and still confined to her Chamber. He wondered he had not been informed of it. Strange he had not received a Letter. Upon which I observed with a look that I intended should reach his Heart—that it might be as well that he had not, for as he had been so engaged in Study for these eight weeks, that he could not come here to see us, it was not in the lest probable that he could take such a Journey as Boston.
But I must not be too severe—worthy good Men, we always ought to suppose, have just prudent and equitable motives which influence their Conduct, though they may not always be obvious, nor appear as such to the by-stander.
I found my Letter that I mentioned to You at Mr. Coles, I wrote it in great haste and sent it down, and thought it of some importance then, as it was a Token of remembrance—and I believe I will send it now unsentimental as it is. I fear Sister Cranch will think me unmindful of her. Mr. Ardoa is come, and I intended to have written to her this Evening.
Sister Adams Mr. Shaw has purchased a Horse, and given a note payable in February but the Man has been to him repeatedly and begd it as a Favor that he would let him have a part of the sum now—it would oblige him &cc. If it would suit you to send a few Dollars by Mr. Ardoa, Mr. Shaw would be obliged to you, he knows the quarter Bill is not yet out. If you please Mr. Ardoa may give a receipt.

I am with love and affection to all my Friends and acquaintance theirs most sincerely.
E S


PS Mr. Thaxter Mr. Tyler and all, come and see us next week. Ask sister Cranch to send a Bottle of honey if she pleases.

